


Exhibit 10.1
                        FORM OF
2006 LONG TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION - CONSULTANTS
 
Name: ___________________________________________
No. of Option Shares: ______________________________
Option Exercise Price per Share: $ _____________________
Date of Grant: _____________________________________
Scheduled Termination Date:__________________________
 
You are hereby granted an option, effective as of the date hereof (the “Date of
Grant”), to purchase • shares of Class A Common Stock (the “Common Stock”), no
par value, of Numerex Corp. (the “Company”) at a price of $ • per share pursuant
to the Company’s 2006 Long-Term Incentive Plan (as amended from time to time,
the “Plan”).
 
This Option is intended to be a Nonqualified Stock Option and is not intended to
qualify as an Incentive Stock Option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended and the regulations thereunder (the "Code").


Your option may first be exercised on and after • months from the Date of Grant,
but not before that time. On and after • months and prior to • months from the
Date of Grant, your option may be exercised for up to • % of the total number of
shares subject to the option minus the number of shares previously purchased by
exercise of the option (as adjusted for any change in the outstanding shares of
the Common Stock of the Company by reason of a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Administrator deems in its sole
discretion to be similar circumstances). Each succeeding year thereafter, your
option may be exercised for up to an additional • % of the total number of
shares subject to the option minus the number of shares previously purchased by
exercise of the option (as adjusted for any change in the outstanding shares of
the Common Stock of the Company by reason of a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Administrator deems in its sole
discretion to be similar circumstances). Thus, this option is fully exercisable
on and after • years after the date of grant, except if terminated earlier as
provided herein. No fractional shares shall be issued or delivered. This option
shall terminate and is not exercisable after ten years from the date of its
grant (the “Scheduled Termination Date”), except if terminated earlier as
hereafter provided.
 
In the event of a “change of control” (as hereafter defined) of the Company,
your option may, from and after the date of the change of control, and
notwithstanding the foregoing paragraph, be exercised for up to 100% of the
total number of shares then subject to the option minus the number of shares
previously purchased upon exercise of the option (as adjusted for stock
dividends, stock splits, combinations of shares and what the Administrator deems
in its sole discretion to be similar circumstances). A “change of control” means
a change of control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that without limitation, a Change of Control shall be deemed to have
occurred if:
 
1.  after the date hereof, any person, excluding employee benefit plans of the
Company, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities, provided, however, that such an
acquisition of beneficial ownership representing between twenty percent (20%)
and forty percent (40%), inclusive, of such voting power shall not be considered
a change of control if the Board approves such acquisition either prior to or
immediately after its occurrence;
 
2.  the Company consummates a merger, consolidation, share exchange, or other
reorganization or transaction of the Company (a “Fundamental Transaction”) with
any other corporation, other than a Fundamental Transaction that results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty-one percent (51%)
of the combined voting power immediately after such Fundamental Transaction of
(x) the Company’s outstanding securities or (y) the surviving entity’s
outstanding securities;
 
3.  the shareholders of the Company approve a plan of complete liquidation or
winding-up of the Company or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets; or
 
4.  as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s shareholders in connection
with such proxy contest was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied).
 
Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
Company subsidiary corporation shall not by itself constitute a “change of
control.”
 
You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check; (b) (unless prohibited by
the Administrator) certificates representing shares of Common Stock of the
Company, which will be valued by the Secretary of the Company at the fair market
value per share of the Company’s Common Stock (as determined in accordance with
the Plan) on the date of delivery of such certificates to the Company,
accompanied by an assignment of the stock to the Company; (c) (unless prohibited
by the Administrator) any combination of cash and Common Stock of the Company
valued as provided in clause (b); or (d) delivery to the Company of a properly
executed exercise notice and irrevocable instructions to a registered securities
broker promptly to deliver to the Company cash equal to the option price for
that portion of the option being exercised. Any assignment of stock shall be in
a form and substance satisfactory to the Secretary of the Company, including
guarantees of signature(s) and payment of all transfer taxes if the Secretary
deems such guarantees necessary or desirable.
 
If you cease to be an consultant or independent contractor of the Company for
any reason, your option will, to the extent not previously exercised by you,
terminate three months after the date on which your Service to the Company or a
Company subsidiary corporation is terminated (whether such termination is
voluntary or involuntary) other than by reason of disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder, or death. After the date your Service terminates
or is terminated, as aforesaid, you may exercise this option only for the number
of shares that you had a right to purchase and did not purchase on the date your
Service terminated. If you are providing services to a Company subsidiary
corporation, your Service shall be deemed to have terminated on the date such
entity ceases to be a Company subsidiary corporation, unless you are on that
date transferred to the Company or another Company subsidiary corporation. Your
Service shall not be deemed to have terminated if you are transferred from the
Company to a Company subsidiary corporation, or vice versa, or from one Company
subsidiary corporation to another Company subsidiary corporation, or if the
capacity in which you provide Service changes, provided that the Service is
continuous notwithstanding such change. “Service” shall mean the period during
which you have a provide business services to the Company or one of its
subsidiaries.
 
Upon your death during your Service to the Company or a Company subsidiary
corporation, your executor or administrator, as the case may be, may, at anytime
within one year after the date of your death (but in no event later than the
Scheduled Termination Date), exercise the option as to any shares which you had
a right to purchase and did not purchase during your lifetime. If your Service
to the Company or a Company parent or subsidiary corporation is terminated by
reason of your becoming disabled (within the meaning of Section 22(e)(3) of the
Code and the regulations thereunder), you or your legal guardian or custodian
may at any time within one year after the date of such termination (but in no
event later than the Scheduled Termination Date), exercise the option as to any
shares which you had a right to purchase and did not purchase prior to such
termination. Your executor, administrator, guardian or custodian must present
proof of his authority satisfactory to the Company prior to being allowed to
exercise this option.
 
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Administrator.


This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.
 
Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:
 
(a)  Until the Plan pursuant to which this option is granted is approved by the
shareholders of the Company in the manner prescribed by the Code and the
regulations thereunder;
 
(b)  Until this option and the optioned shares are approved and/or registered
with such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable; or
 
(c)  During any period of time in which the Company deems that the
exercisability of this option, the offer to sell the shares optioned hereunder,
or the sale thereof, may violate a federal, state, local or securities exchange
rule, regulation or law, or may cause the Company to be legally obligated to
issue or sell more shares than the Company is legally entitled to issue or sell.
 
This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, modification or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company. This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the Commonwealth of
Pennsylvania.
 
The Company’s obligation to issue or deliver shares of Common Stock upon the
exercise of the Option shall be subject to the satisfaction of any applicable
federal, state and local tax withholding requirements. You may satisfy any such
withholding obligation by any of the following means or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares otherwise issuable to you upon exercise
of the Option; or (c) delivering to the Company already-owned and unencumbered
shares of Common Stock. Shares of Common Stock that are withheld or delivered to
satisfy applicable withholding taxes shall be valued at their Fair Market Value
on the date the withholding tax obligation arises, and in no event shall the
aggregate Fair Market Value of the shares of Common Stock withheld and/or
delivered exceed the minimum amount of taxes required to be withheld in
connection with exercise of the Option.
 
Neither the grant of the Option evidenced by this Agreement nor any term or
provision of this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company to employ or
retain you for any period.
 
Notices hereunder shall be mailed or delivered to the Company at its principal
place of business and shall be mailed or delivered to you at the address on file
with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.
 
 

--------------------------------------------------------------------------------



Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.
 
                                NUMEREX CORP.


                           
                              _____________________
                                By:  Alan B. Catherall
                                Chief Financial Officer


I hereby acknowledge receipt of a copy of the foregoing stock option and, having
read it hereby signify my understanding of, and my agreement with, its terms and
conditions.






_____________________________
(Signature) (Date)


Address:


_________________________________
_________________________________
_________________________________